DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims
After-final amendment filed 21 January 2021 is acknowledged.  Claim 7 has been cancelled.  Claims 1 and 21 have been amended.  Claims 1-6 and 8-21 are pending.
Examiner notes that the grounds of rejection for this action remain unchanged from the final rejection filed 24 November 2020.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to an intermediate semiconductor device, classified in H01L 29/43.
II. Claims 8-21, drawn to final systems, classified in H01L 23/49582.
The inventions are independent or distinct, each from the other because:
Inventions group I and group II are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification; and the inventions require a different field of search (e.g. searching different groups/subgroups or electronic resources, or employing different search strategies or search queries).
Newly amended claim 1 is directed to an invention that is independent or distinct from the invention originally claimed for the reasons set forth in the above restriction requirement.  In the claims as originally-presented, claims 8-20 were directed specifically to a final product wherein the layer stack (43) was formed on a carrier (41) having a metallic surface.  Claims 1-7 were recited in a manner such that they were generic and could describe the layer stack (43) of the final product.  The amendment to claim 1 filed 26 August 2020, “wherein the protection layer is only connected to the solder layer,” limited the scope of claims 1-7 exclusively to an intermediate product because the protection layer (43.5) of the final product is connected to both the solder layer (43.4) and either the carrier (41) or the uppermost metal layer of the carrier (41.1).  
Since applicant has received an action on the merits for the originally presented invention (i.e. the final product of group II, claims 8-21), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-6 are withdrawn from consideration as being directed to a non-elected invention (i.e. the intermediate product of group I, claims 1-6).  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings & Specification
The amendments to the drawings and the specification were received on 21 January 2021.  These amendments to the drawings and the specification are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 16 and 21 recite the limitation, “quasi-binary alloy.”  The original disclosure fails to provide a definition for the term, “quasi-binary alloy.”  The only reference to the term can be found in paragraph [0033] of the originally-filed specification, “It has been found that good results can be obtained when the adhesion layer 3.3 and the surface of the carrier 1, i.e., either the base material of the carrier 1 or an uppermost metal layer coated onto the carrier 1, consist of the same base material, e.g., Cu/Cu, Ag/Ag, NiV/Ni, or NiV/NiNiP, which yields in a binary or quasi-binary alloy system, forming a characteristic layer structure in the solder interconnect.”
In the response filed 21 January 2021, Applicant supplied “Phase Transformation Materials” by Gernot Kostorz (hereinafter Kostorz), where in chapter 1.7.5.1 (or on page 47), “quasi binary” is defined as an isopleth of a ternary system.  Applicant interprets this as meaning that a “quasi binary” system is a ternary system that is primarily a binary system (with elements of a ternary system).  This definition has been supplied after the original filing date, and is thus deemed to be new matter.
1-x(InAs)x alloy as a quasi-binary alloy (col. 14, ln. 47-55).  Kai et al. (US Patent Application Publication 2004/0036415, hereinafter Kai ‘415) cited only as evidence and not relied upon for the rejection also teaches a quaternary alloy of (Co0.04Ni0.06)MoO4 alloy as a quasi-binary alloy ([0075]).
As it is unclear which definition is in fact the correct definition, the Office action will rely upon the broadest reasonable interpretation for the term, “quasi-binary alloy.”  The widely held definition of the term “quasi” is, “seemingly, apparently but not really, being partly or almost”.  The widely held definition for the term “binary” is, “relating to, composed of, or involving two things.”  Thus, as is known in the art of microelectronic fabrication, each material utilized has impurities introduced for various reasons (e.g. processing carrier gasses, precursor material, source material impurities, etc.) which will be present as additional impurities in a two material layer.  Accordingly, For the purposes of applying art, the term, “quasi-binary alloy,” will be interpreted as an alloy comprising at least two elements.
Claims 17-20 are rejected for merely containing the flaws of the parent claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 8-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitations, “the intermetallic phase being rich of a material of the metallic surface,” and, “a solder layer [ ] being rich of Sn.”  The metes and bounds of the term “being rich of,” is unclear.  Neither the specification nor the claims provide guidance for a quantity of material that constitutes “being rich of.”
Claims 16 and 21 recite the limitation, “quasi-binary alloy.”  It is unclear what constitutes a quasi-binary alloy.  Applicant fails to provide a technical definition for, “quasi-binary alloy,” and this term does not have a standard definition in the art.  For the purposes of applying art, the term, “quasi-binary alloy,” will be interpreted as an alloy comprising at least two elements.
Claims 9-15 and 17-20 are rejected for merely containing the flaws of the parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 8, 9, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watanabe et al. (US Patent 6,218,281, hereinafter Watanabe ‘281) in view of Hosseini et al. (US Patent Application Publication 2007/0131734), both of record.
With respect to claim 8, Watanabe ‘281 teaches (FIG. 4B):
a solder layer (12c), the solder layer (12c) being rich of Sn (col. 9, ln. 37-42);
an adhesion (6b and 12a wherein Ni) layer directly disposed on the solder layer (12c), the adhesion layer (6b and 12a wherein Ni) comprising Ni (col. 6, ln. 14-24; col. 9, ln. 37-42);
a functional layer (6a) directly disposed on the adhesion layer (6b and 12a wherein Ni), the functional layer (6a) comprising Ti, TiW or W (col. 6, ln. 14-24);
an electrical contact layer (3) directly disposed on the functional layer (6a), the electrical contact layer (3) comprising Al, Ti, Ag or Cr (col. 5, ln. 62 – col. 6, ln. 8); and
a semiconductor substrate (1) disposed on the electrical contact layer (3) (col. 5, ln. 62 – col. 6, ln. 8).
Thus, Watanabe ‘281 is shown to teach all the features of the claim with the exception of:
a carrier having a metallic surface; and
an intermetallic phase disposed on the carrier, the intermetallic phase being rich of a metal of the metallic surface;
wherein the solder layer is disposed on the intermetallic phase; and

However, Hosseini ‘734 teaches (FIGs. 7 and 8) a carrier (Cu) having a metallic surface (“Ni” and “Pd”), and an intermetallic phase (“Pd:Au:Sn”) disposed on said carrier and rich in the metal (Pd) of said metallic surface; wherein a solder layer (“Au/Sn/Ag”) is disposed on the intermetallic phase, and wherein a semiconductor substrate (“Si chip”) is directly disposed on an electrical contact layer (“Al”) ([0081-0084]) as a means to join a semiconductor device to a chip carrier ([0057]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the system of Watanabe ‘281 further comprising a carrier having a metallic surface; and an intermetallic phase disposed on the carrier, the intermetallic phase being rich of a metal of the metallic surface; wherein the solder layer is disposed on the intermetallic phase; and wherein the semiconductor substrate is directly disposed on the electrical contact layer as taught by Hosseini ‘734 as a means to join a semiconductor device to a chip carrier.

With respect to claim 9, Watanabe ‘281 does not teach wherein the carrier comprises Cu, Ni or Fe.
However, Hosseini ‘734 teaches (FIGs. 7 and 8) a Cu carrier (Cu) having an Ni metallic surface (Ni and Pd) formed thereon ([0081-0084]) as a means to join a semiconductor device to a chip carrier ([0057]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the carrier of Watanabe ‘281 and Hosseini 

With respect to claim 11, Watanabe ‘281 does not teach wherein the metallic surface is a layer disposed on the carrier, and wherein the metallic surface comprises Cu, Ni or Fe.
However, Hosseini ‘734 teaches (FIGs. 7 and 8) a Cu carrier (Cu) having an Ni metallic surface (Ni and Pd) formed thereon ([0081-0084]) as a means to join a semiconductor device to a chip carrier ([0057]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the metallic surface of Watanabe ‘281 and Hosseini ‘734 as a layer disposed on the carrier, and wherein the metallic surface comprises Cu, Ni or Fe as taught by Hosseini ‘734 as a means to join a semiconductor device to a chip carrier.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watanabe ‘281 and Hosseini ‘734 as applied to claim 8 above, and further in view of Gross et al. (US Patent Application Publication 2002/0100545, hereinafter Gross ‘545) of record.
With respect to claim 10, Watanabe ‘281 does not teach wherein the carrier is a non-metallic carrier.
However, Gross ‘545 teaches both a metal carrier and a ceramic carrier having a metal area formed thereon as a materials for a carrier on to which semiconductor 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the carrier of Watanabe ‘281 and Hosseini ‘734 as a non-metallic carrier as taught by Gross ‘545 as a material for a carrier on to which semiconductor components are affixed because the metal carrier of Watanabe ‘281 and Hosseini ‘734 and the ceramic carrier having a metal area of Gross ‘545 are art-recognized equivalents.

Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watanabe ‘281 and Hosseini ‘734 as applied to claim 8 above, and further in view of Gross ‘545 and Otremba (US Patent Application Publication 2007/0025684, hereinafter Otremba ‘684) of record.
With respect to claim 12, Watanabe ‘281 does not teach wherein the intermetallic phase comprises a binary alloy of the metal of the metallic surface and Sn.
However, Gross ‘545 teaches (FIG. 1) a Cu carrier (T) having a metallic surface (P) of Ni formed thereon in a connection to a semiconductor chip (C) by way of a connecting solder medium (V and R) ([0028-0030]) in a simpler contact that is also more stable with respect to temperature fluctuations ([0007]).  Additionally, Otremba 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the intermetallic phase of Watanabe ‘281 and Hosseini ‘734 comprising a binary alloy of the metal of the metallic surface and Sn as taught by Gross ‘545 and Otremba ‘684 as a byproduct of a soldering process.

With respect to claim 13, Watanabe ‘281 does not teach wherein the metal of the metallic surface is Ni.
However, Gross ‘545 teaches (FIG. 1) a Cu carrier (T) having a metallic surface (P) of Ni formed thereon in a connection to a semiconductor chip (C) by way of a connecting solder medium (V and R) ([0028-0030]) that is more stable with respect to temperature fluctuations ([0007]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the metal of the metallic surfaces of Watanabe ‘281, Hosseini ‘734, Gross ‘545, and Otremba ‘684 of Ni as taught by Gross ‘545 in a connection to a semiconductor chip by way of a connecting medium that is more stable with respect to temperature fluctuations.

Claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watanabe ‘281 and Hosseini ‘734 as applied to claim 8 above, and further in view of Gross ‘545, Otremba ‘684, and Bieler et al. (US Patent Application Publication 2004/0112478, hereinafter Bieler ‘478) of record.
With respect to claim 14, Watanabe ‘281 does not teach wherein the intermetallic phase is a homogenous layer based on isothermal solidification of Sn and the metal of the metallic surface at a soldering temperature.
However, Gross ‘545 teaches (FIG. 1) a Cu carrier (T) having a metallic surface (P) of Ni formed thereon in a connection to a semiconductor chip (C) by way of a connecting solder medium (V and R) ([0028-0030]) in a simpler contact that is also more stable with respect to temperature fluctuations ([0007]).  Further, Otremba ‘684 teaches (FIGs. 1 and 2) forming intermetallic phases (18) at interfaces between a carrier (4) and a solder layer (14) ([0046]) in attaching a semiconductor chip to said carrier without damage by heat treatment ([0020]).  These intermetallic phases arise as a byproduct of a soldering process.  These two references, when taken together, result in the intermetallic phase comprising a binary alloy of the metal of the metallic surface (the Ni metallic surface of Gross ‘545) and Sn (the solder layer 12c of Watanabe ‘281).  However, this intermetallic phase is not explicitly formed to be a homogenous layer based on isothermal solidification.
However, Bieler ‘478 teaches forming an intermetallic phase to be homogeneous ([0015]).  This results in solder joints with increased strength, lower creep rates, and enhanced ductility as compared to known lead-free solders.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to 
Thus, Watanabe ‘281, Hosseini ‘734, Gross ‘545, Otremba ‘684, Bieler ‘478 is shown to teach all the features of the claim with the exception of wherein the intermetallic phase is based on isothermal solidification of Sn and the metal of the metallic surface at a soldering temperature.
However, Hosseini ‘734 teaches (FIGs. 7 and 8) an intermetallic phase (“Pd:Au:Sn”) formed by isothermal solidification ([0039]).  This isothermal solidification process results in joints having a greater mechanical, electrical, and thermal capability than that of the conventionally produced joint.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the intermetallic phase of Watanabe ‘281, Hosseini ‘734, Gross ‘545, Otremba ‘684, Bieler ‘478 based on isothermal solidification of Sn and the metal of the metallic surface at a soldering temperature as taught by Hosseini ‘734 to produce joints having a greater mechanical, electrical, and thermal capability than that of the conventionally produced joint.

With respect to claim 15, Watanabe ‘281 does not teach wherein the metal of the metallic surface is Ni.
However, Gross ‘545 teaches (FIG. 1) a Cu carrier (T) having a metallic surface (P) of Ni formed thereon in a connection to a semiconductor chip (C) by way of a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the metal of the metallic surfaces of Watanabe ‘281, Hosseini ‘734, Gross ‘545, Otremba ‘684, and Bieler ‘478 of Ni as taught by Gross ‘545 in a connection to a semiconductor chip by way of a connecting medium that is more stable with respect to temperature fluctuations.

Claims 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US Patent Application Publication 2004/0080049, hereinafter Kim ‘049) of record in view of Gross ‘545, Auburger et al. (US Patent Application Publication 2006/0192296, hereinafter Auburger ‘296) of record, and Otremba ‘684.
With respect to claim 16, Kim ‘049 teaches (FIG. 3G):
a solder layer (40), the solder layer (40) comprising Sn ([0050]);
a first intermetallic phase (“intermetallic compound”) disposed on the solder layer (40), the first intermetallic phase (“intermetallic compound”) being a binary alloy (comprising binary alloys including at least NiV, Ni--Cu, Ni--Fe, or Ni--Cr) of a metal (Ni) of an adhesion layer (80) ([0040]);
the adhesion layer (80) directly disposed on the first intermetallic phase (“intermetallic compound”), the adhesion layer (80) comprising Ni ([0040]);
a functional layer (90) directly disposed on the adhesion layer (80), the functional layer (90) comprising Ti, TiW or W ([0043]);

a semiconductor substrate (30) disposed on the electrical contact layer (60) ([0037]).
Thus, Kim ‘049 is shown to teach all the features of the claim with the exception of:
a carrier having a metallic surface comprising NiNiP;
a second intermetallic phase disposed on the carrier, the second intermetallic phase being a quasi-binary alloy of a metal of the metallic surface; wherein the solder layer is disposed on the second intermetallic phase; and
wherein the semiconductor substrate is directly disposed on the electrical contact layer.
However, Gross ‘545 teaches (FIG. 1) a Cu carrier (T) having a metallic surface (P) of Ni formed thereon in a direct connection to a semiconductor chip (C) by way of a connecting medium (V and R) ([0028-0030]) in a simpler contact that is also more stable with respect to temperature fluctuations ([0007]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the carrier and the semiconductor substrate of Kim ‘049 having a metallic surface, and directly disposed on the electrical contact layer respectively as taught by Gross ‘545 in a simpler contact that is also more stable with respect to temperature fluctuations.
Thus, Kim ‘049 and Gross ‘545 are shown to teach all the features of the claim with the exception of:
wherein the metallic surface comprises NiNiP; and

wherein the solder layer is disposed on the second intermetallic phase.
However, Auburger ‘296 teaches (FIGs. 2 and 3) a metallic surface (7, 7’, 8, and 8’) comprising NiNiP forming a top metal layer of a carrier (1) as an art-recognized suitable material for the intended use to interconnect a solder layer (9 and 9’) to said carrier ([0043]).  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.06-2144.07.  One of ordinary skill in the art could replace the Ni metallic surface (P) of Gross ‘545 with the NiNiP metallic surface (7, 7’, 8, and 8’) of Auburger ‘296 with a reasonable expectation of success.  Further, NiNiP has been shown to have corrosion-resistance properties (see Roeckel et al. US Patent Application Publication 2003/0037610 at paragraph [0006]; and Strohrmann et al. (US Patent Application Publication 2007/0107511 at paragraph [0041]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the metallic surface of Kim ‘049 and Gross ‘545 comprising NiNiP as taught by Auburger ‘296 as an art-recognized suitable material for the intended use to interconnect a solder layer to a carrier.
Thus, Kim ‘049, Gross ‘545, and Auburger ‘296 are shown to teach all the features of the claim with the exception of: a second intermetallic phase disposed on the carrier, the second intermetallic phase being a quasi-binary alloy of a metal of the metallic surface; wherein the solder layer is disposed on the second intermetallic phase.


With respect to claim 17, Kim ‘049 teaches wherein the first intermetallic phase (“intermetallic compound”) is directly disposed on the solder layer (40) ([0040]).
Thus, Kim ‘049 is shown to teach all the features of the claim with the exception of wherein the second intermetallic phase is directly disposed on the carrier, wherein the solder layer is directly disposed on the second intermetallic phase.
However, Otremba ‘684 teaches (FIGs. 1 and 2) forming intermetallic phases (18) at interfaces directly between a carrier (4) and a solder layer (14) ([0046]) in attaching a semiconductor chip to said carrier without damage by heat treatment ([0020]).  These intermetallic phases arise as a byproduct of a soldering process.  Applying the teachings of Otremba ‘684 to Kim ‘049, Gross ‘545, Auburger ‘296, and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the second intermetallic phase of Kim ‘049, Gross ‘545, Auburger ‘296, and Otremba ‘684 directly disposed on the carrier such that the solder layer would be directly disposed on the second intermetallic phase as taught by Otremba ‘684 as a byproduct of a soldering process.

With respect to claim 18, Kim ‘049 does not teach wherein the second intermetallic phase comprises a binary alloy of the metal of the metallic surface and Sn.
However, Gross ‘545 teaches (FIG. 1) a Cu carrier (T) having a metallic surface (P) of Ni formed thereon in a connection to a semiconductor chip (C) by way of a connecting solder medium (V and R) ([0028-0030]) in a simpler contact that is also more stable with respect to temperature fluctuations ([0007]).  Additionally, Otremba ‘684 teaches (FIGs. 1 and 2) forming intermetallic phases (18) at interfaces between a carrier (4) and a solder layer (14) ([0046]) in attaching a semiconductor chip to said carrier without damage by heat treatment ([0020]).  These intermetallic phases arise as a byproduct of a soldering process.  These two references, when taken together, result in the intermetallic phase comprising a binary alloy of the metal of the metallic surface (the Ni metallic surface of Gross ‘545) and Sn (the solder layer 40 of Kim ‘049).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the second intermetallic phase of Kim ‘049, 

With respect to claim 19, Kim ‘049 does not teach wherein the metal of the metallic surface is Ni.
However, Gross ‘545 teaches (FIG. 1) a Cu carrier (T) having a metallic surface (P) of Ni formed thereon in a direct connection to a semiconductor chip (C) by way of a connecting medium (V and R) ([0028-0030]) that is more stable with respect to temperature fluctuations ([0007]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the metal of the metallic surface of Kim ‘049, Gross ‘545, Auburger ‘296, and Otremba ‘684 of Ni as taught by Gross ‘545 in a connection to a semiconductor chip by way of a connecting medium that is more stable with respect to temperature fluctuations.

With respect to claim 20, Kim ‘049 does not explicitly teach wherein the first intermetallic phase comprises a binary alloy of Ni and Sn.
However, Kim ‘049 teaches (FIG. 3) forming an intermetallic phase (“intermetallic compound”) directly between a solder layer (40) and a nickel-based adhesion layer (80) to retain adhesion strength ([0040]).  This intermetallic phase arises as a byproduct of a soldering process.  This process would result in the intermetallic phase comprising a binary alloy of the Ni of the adhesion layer (80) and the Sn of the solder layer (40).
.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim ‘049 in view of Gross ‘545 and Otremba ‘684.
With respect to claim 21, Kim ‘049 teaches (FIG. 3G):
a solder layer (40), the solder layer (40) comprising Sn ([0050]);
a first intermetallic phase (“intermetallic compound”) disposed on the solder layer (40), the first intermetallic phase (“intermetallic compound”) being a quasi-binary alloy (comprising quasi-binary alloys including at least NiV, Ni--Cu, Ni--Fe, or Ni--Cr) of a metal (Ni) of an adhesion layer (80) ([0040]);
the adhesion layer (80) directly disposed on the first intermetallic phase (“intermetallic compound”), the adhesion layer (80) comprising NiV ([0040]);
a functional layer (90) directly disposed on the adhesion layer (80), the functional layer (90) comprising Ti, TiW or W ([0043]);
an electrical contact layer (60) directly disposed on the functional layer (90), the electrical contact layer (60) comprising Al, Ti, Ag or Cr ([0038]); and
a semiconductor substrate (30) disposed on the electrical contact layer (60) ([0037]).
Thus, Kim ‘049 is shown to teach all the features of the claim with the exception of:

a second intermetallic phase disposed on the carrier, the second intermetallic phase being a binary alloy of a metal of the metallic surface; wherein the solder layer is disposed on the second intermetallic phase; and
wherein the semiconductor substrate is directly disposed on the electrical contact layer.
However, Gross ‘545 teaches (FIG. 1) a Cu carrier (T) having a metallic surface (P) of Ni formed thereon in a direct connection to a semiconductor chip (C) by way of a connecting medium (V and R) ([0028-0030]) in a simpler contact that is also more stable with respect to temperature fluctuations ([0007]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the carrier and the semiconductor substrate of Kim ‘049 having a metallic surface, and directly disposed on the electrical contact layer respectively as taught by Gross ‘545 in a simpler contact that is also more stable with respect to temperature fluctuations.
Thus, Kim ‘049 and Gross ‘545 are shown to teach all the features of the claim with the exception of: a second intermetallic phase disposed on the carrier, the second intermetallic phase being a binary alloy of a metal of the metallic surface; wherein the solder layer is disposed on the second intermetallic phase.
However, Otremba ‘684 teaches (FIGs. 1 and 2) forming intermetallic phases (18) at interfaces between a carrier (4) and a solder layer (14) ([0046]) in attaching a semiconductor chip to said carrier without damage by heat treatment ([0020]).  These intermetallic phases arise as a byproduct of a soldering process and comprise the materials of the adjacent layers.  The carrier of Gross ‘545 has a top metallic surface (P) .

Response to Arguments
Applicant’s amendments to the drawings and the specification, and the withdrawal of claims 1-6, are sufficient to overcome the objections to the drawings and the specification made in the final rejection filed 24 November 2020.  The objections to the drawings and the specification have been withdrawn.
Applicant’s amendments to claim 21 are sufficient to overcome the objection to claim 21 made in the final rejection filed 24 November 2020.  The objection to claim 21 has been withdrawn.
The withdrawal of claims 1-6 is sufficient to overcome the 35 U.S.C. 112(a)&(b) rejections of claims 1-7 made in the final rejection filed 24 November 2020.  The 35 U.S.C. 112(a)&(b) rejections of claims 1-7 have been withdrawn.
Applicant's arguments filed 21 January 2021 with respect to the 35 U.S.C. 112(b) rejections of claims 8-21 have been fully considered but they are not persuasive.
Applicant argues (remarks, pp. 10-11) that a person skilled in the art would understand that the term “rich” in context of the claims and the recited paragraph mostly present in that layer.  This means also that other materials of that layer are less abundantly and therefore less often present in that layer.  The Office action states that it considers “rich” as anything between 0% and 100% (p. 31).  This of course is not correct since 1% is clearly not plentiful or abundant.  In order to advance prosecution, Applicant submits that plentiful or abundant can be considered as at least 50% or more.  Accordingly, a skilled artisan would understand that the ordinary and customary meaning of the term “rich” in this context is clear.  Examiner respectfully disagrees.
The term “rich” is not limited to quantities greater than 50%, and there is no fixed definition for the term “rich” in the art.  For example, an unwanted impurity may constitute but a tiny percentage of a material, but said unwanted impurity may impart a severe change in properties and thus said material may be considered “rich of” said impurity.  Water containing even a fraction of a percent of lead or arsenic may be considered rich of lead and arsenic as compared to water substantially free of these impurities.  For another example, a pill capsule that includes twice the amount of an active ingredient needed to achieve a medicinal effect may be considered “rich” in said active ingredient despite said active ingredient making up only a small percentage of the pill capsule.  For an example in the art, Cheng et al. (US Patent Application Publication 2019/0006470) cited only as evidence and not relied upon for the rejection defines a concentration of an element in an element-rich layer (35) in a range of 14% to 25% ([0056]).  Conversely, one of ordinary skill in the art may require a material to be nearly 
Applicant argues (remarks, p. 11) Applicant provides concurrently herewith a document that should help defining “quasi-binary” alloy.  See “Phase Transformation Materials” by Gernot Kostorz (hereinafter Kostorz).  In chapter 1.7.5.1 (or on page 47), “quasi binary” is defined as an isopleth of a ternary system.  In other words, a “quasi binary” system is a ternary system that is primarily a binary system (with elements of a ternary system).  Examiner respectfully disagrees.
The term “quasi-binary” is not limited to isopleths of a ternary system, and there is no fixed definition for the term “quasi-binary” in the art.  A search through the US Patent and Pre-Grant Publication databases yields very limited references to this term.  Some of these references even contradict the above definition provided by Kostorz.  For example, Dutta et al. (US Patent 6,273,969, hereinafter Dutta ‘969) cited only as evidence and not relied upon for the rejection teaches a quaternary alloy of (GaSb)1-x(InAs)x alloy as a quasi-binary alloy (col. 14, ln. 47-55).  Kai et al. (US Patent Application Publication 2004/0036415, hereinafter Kai ‘415) cited only as evidence and not relied upon for the rejection also teaches a quaternary alloy of (Co0.04Ni0.06)MoO4 alloy as a quasi-binary alloy ([0075]).
Further, if a quasi-binary alloy will be defined as a ternary system that is primarily a binary system, then one may argue that the introduction of an impurity (or impurities if the system is not limited to ternary systems as suggested by Dutta ‘969 and Kai ’415 
Still further, stoichiometric statements like a binary material are merely approximations in reality, and thus every material is in essence a quasi-material given this broadest reasonable interpretation described in the 35 U.S.C. 112(b) rejection above.  See for example, Malhotra et al. (US Patent Application Publication 2013/0330903) which teaches, “it should be understood that the various atomic ratios expressed in this disclosure are approximate but may vary and may encompass both varying stoichiometry and non-stoichiometric compounds; without limiting this principle, as used herein, MOx and MOx (i.e., where “x” is used as a subscript) should both be understood to refer to oxides of a metal “M” of unknown stoichiometry, e.g., encompassing both multiple different ratios (e.g., MoO, MoO2) as well as varying integer or non-integer ratios (e.g., MoO0.95-1.95).”
Applicant's arguments filed 21 January 2021 with respect to the 35 U.S.C. 103 rejections of claims 8-21 have been fully considered but they are not persuasive.
Applicant argues (remarks, p. 13) that the intermetallic phase of Hosseini ‘734 cited in the rejection of claim 8 is not rich of Pd (as stated on p. 32 the Office action) or Pd is not abundantly present (more than 50%) in the intermetallic phase since the ratio of the intermetallic phase Pd:Au:Sn is 1:2:3.  Rather, the intermetallic phase is rich of Sn while Pd is only present in small amounts.  Applicant notes that a person skilled in 
Hosseini ‘734 teaches (FIGs. 7 and 8) a carrier (Cu) having a metallic surface (“Ni” and “Pd”), and an intermetallic phase (“Pd:Au:Sn”) disposed on said carrier and rich in the metal (Pd) of said metallic surface ([0081-0084]) as a means to join a semiconductor device to a chip carrier ([0057]).  Pd is cited as the metal of the metallic surface that is rich in the intermetallic phase.  Because the metal Pd is formed in the intermetallic phase at levels above a trace level (i.e. ~17%), the intermetallic phase can be said to be rich in said metal when giving the term, “rich of,” its broadest reasonable interpretation as described above in the response to arguments directed to the 35 U.S.C. 112(b) rejection of the claim.
Applicant argues (remarks, p. 14) that the references of record do not show a quasi-binary/binary system combination for the first and second intermetallic phases sandwiching a solder layer of claims 16 and 21.  Examiner respectfully disagrees.
With respect to claim 16, the solder layer (40) of Kim ‘049 comprises Sn.  The metallic surface of the carrier comprises NiNiP as taught by Auburger ‘296.  Accordingly, the second intermetallic phase will comprises a quasi-binary alloy of NiNiP with Sn given the broadest reasonable interpretation as described in the 35 U.S.C. 112(b) rejection and the response to arguments directed to the 35 U.S.C. 112(b) rejection above.


Conclusion
Applicant's amendment filed 26 August 2020 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271.  The examiner can normally be reached on Monday-Friday, 10:00AM-7:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.R./Examiner, Art Unit 2893

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893